Case 2:20-cv-05027-CBM-AS Document 58-4 Filed 04/13/21 Page 1 of 1 Page ID #:1235




 1                          DECLARATION OF DIANA BARBADILLO
 2       I, Diana Barbadillo, declare and state as follows:
 3      1. I have personal knowledge of the facts stated below and if called upon to testify to
 4 these facts, I could and would do so competently.

 5    2. I am a community organizer and I often serve as a Legal Observer for the National
 6 Lawyers Guild.

 7      3. On Thursday, March 25, 2021, I attended a demonstration around the Echo Park
 8 area. As a participant in that protest, I filmed as I saw several LAPD officers shoot

 9
     individuals directly in the chest, abdomen, back, and ribs with less-lethal projectiles.
10
     During the protest one LAPD officer pointed a less lethal two feet from my chest. Also,
11
     I filmed several LAPD officers firing less lethal projectiles at less than a two feet distance
12
     from the muzzle of the weapon and the upper body of protestors. From what I saw, LAPD
13
     officers were not regularly firing into the ground that day, they were aiming directly at
14
     protestors’ upper body. Attached hereto as Exhibits 8 and 9 a retrue and correct copies
15
     of what I filmed at that incident.
16
           I declare under penalty of perjury under the laws of the United States and the
17
     State of California that the foregoing is true and accurate.
18         Executed on Tuesday, April 6, 2021 at Los Angeles, California.
19

20                                ___________________________
21                                        Diana Barbadillo
22

23

24

25

26
27

28

                                                  -1-
                                  DECLARATION OF DIANA BARBADILLO
